


Exhibit 10.55

 

THE COMPANY HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF THIS
EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.  THE CONFIDENTIAL PORTIONS
OF THIS EXHIBIT ARE BRACKETED AND MARKED WITH ASTERISKS ([**]) AND HAVE BEEN
OMITTED.  THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

SOFTWARE LICENSE AGREEMENT

 

This Software License Agreement is made and effective as of November 3, 2008 by
and between Terillian Technologies Incorporated (“Terillian”) and New Horizons
Computer Learning Centers, Inc. (“Licensee”).

 

RECITALS

 

WHEREAS, Terillian has developed and owns a software program known as “Labs on
Demand” (the “Software”); and

 

WHEREAS, Licensee and its affiliates are engaged in the delivery of information
technology training throughout the world and, in that regard, Licensee is
developing a series of industry specific labs to support its learning programs;
and

 

WHEREAS, Licensee believes that the Software will provide a competitive
advantage in its industry; and

 

WHEREAS, Licensee does not want competitors to use the Software, and Terillian
has agreed not to grant any rights in or otherwise permit the use of the
Software by competitors of Licensee as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein,
Terillian and Licensee agree as follows:

 

1.             License.  Terillian hereby grants to Licensee a perpetual and
unlimited license to use the Software pursuant to the terms of this Agreement.
  Terillian agrees that it shall not grant any rights in the Software to or
otherwise permit the use of the Software by a “competitor” of Licensee.  For
purposes of this Agreement, a “competitor” of Licensee shall be defined as any
business which is engaged in any of the following activities:  (i) the sale and
delivery of instructor-led computer training; (ii) the sale and/or delivery of
computer-based training and other methods of asynchronous and synchronous online
training; (iii) the sale and delivery of any form of electronic training enabled
by the Internet or comparable or enhanced forms of electronic technology now
existing or hereinafter developed; (iv) the delivery or performance of other
computer and professional skills training services that Licensee or its
affiliate incorporates into the network of franchisees; (v) the sale and
delivery of computer and professional skills classroom training through a
modality used by Licensee’s affiliate known as “Mentored Learning”; or (vi) the
sale of classroom books and other training products, including third party
content vendors’ products.

 

1

--------------------------------------------------------------------------------


 

2.             Restrictions.  Licensee shall not modify, copy, duplicate,
reproduce, license or sublicense the Software, or transfer or convey the
Software or any right in the Software to anyone else without the prior written
consent of Terillian.

 

3.             Fees.  Licensee shall remit a license fee to Terillian each month
based upon the usage of the Software as follows:

 

[****] Titles Sold (based on $[****] per lab hour)

 

$[****] USD Per Student Day

[****] Titles Sold (based on $[****] per lab hour)

 

$[****] USD Per Student Day

[****] Titles Sold (based on $[****] per lab hour)

 

$[****] USD Per Student Day

 

4.             Warranty of Title.  Terillian hereby represents and warrants to
Licensee that Terillian is the owner of the Software or otherwise has the right
to grant to Licensee the rights set forth in this Agreement. In the event any
breach or threatened breach of the foregoing representation and warranty,
Licensees sole remedy shall be to require Terillian or to either: (i) procure,
at Terillian’s  expense, the right to use the Software, (ii) replace the
Software or any part thereof that is in breach and replace it with Software of
comparable functionality that does not cause any breach, or (iii) refund to
Licensee the full amount of the license fee upon the return of the Software and
all copies thereof to Terillian.

 

5.             Warranty of Functionality.   Developer warrants that the Software
shall perform in all material respects with regard to its intended use in
accordance with industry standards and according to the Terillian specifications
concerning the Software, provided that the Software is used with the appropriate
computer equipment. In the event of any breach or alleged breach of this
warranty, Licensee shall promptly notify Terillian and return the Software to
Terillian at Licensee’s expense. Licensee’s sole remedy shall be that Terillian
shall correct the Software so that it operates according to its intended use.
This warranty shall not apply to the Software if modified by Licensor or if used
improperly or on an operating environment not approved by Licensor.

 

6.             Software Maintenance.  Developer shall provide to Licensee any
new, corrected or enhanced version of the Software as created by Terillian or
which may be necessary in order to ensure that the Software functions according
to its intended purpose. Such enhancement shall include all modifications to the
Software which increase the speed, efficiency or ease of use of the Software, or
add additional capabilities or functionality to the Software.

 

7.             Payment.  Terillian shall bill Licensee for all fees due
hereunder at the end of each month, and Licensee agrees to pay all undisputed
invoices within thirty (30) days of receipt.

 

8.             Warranty Disclaimer.  TERILLIAN WARRANTIES SET FORTH IN THIS
AGREEMENT ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE.

 

2

--------------------------------------------------------------------------------


 

9.             Limitation of Liability.  Terillian shall not be responsible for,
and shall not pay, any amount of incidental, consequential or other indirect
damages, whether based on lost revenue or otherwise, regardless of whether
Terillian was advised of the possibility of such losses in advance.

 

10.          Notices.  Any notice required by this Agreement or given in
connection with it, shall be in writing and shall be given to the appropriate
party by personal delivery or by certified mail, postage prepaid, or recognized
overnight delivery services.

 

If to Terillian:

 

Terillian Technologies Incorporated

RR 1 Box 75

Wann, OK   74083

 

If to Licensee:

 

New Horizons Computer Learning Centers, Inc.

1900 S. State College Blvd., Suite 120

Anaheim, CA  92806

Attn:  Legal Department

 

11.          Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of California.

 

12.          No Assignment.  Neither this Agreement nor any interest in this
Agreement may be assigned by Terillian without the prior express written
approval of Licensee.  Licensee may assign this Agreement to any of its
affiliate companies without the consent of Terillian.

 

13.          Final Agreement.  This Agreement terminates and supersedes all
prior understandings or agreements on the subject matter hereof. This Agreement
may be modified only by a further writing that is duly executed by both parties.

 

14.          Severability.  If any term of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, then this Agreement,
including all of the remaining terms, will remain in full force and effect as if
such invalid or unenforceable term had never been included.

 

15.          Headings.  Headings used in this Agreement are provided for
convenience only and shall not be used to construe meaning or intent.

 

16.          Attorneys Fees.  In any action or proceeding brought by either
party to enforce or interpret any provision of this Agreement, the prevailing
party shall be entitled to recover its actual attorneys’ fees and all other
litigation costs arising from such action or proceeding.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Terillian and Licensee have executed this Software License
Agreement on the day and year first above written.

 

 

NEW HORIZONS COMPUTER LEARNING CENTERS, INC.

 

By:

/s/ Charles J. Mallon

 

 

Charles J. Mallon

 

 

EVP & CFO

 

 

 

TERILLIAN TECHNOLOGIES INCORPORATED

 

 

 

By:

/s/ Phyllis Scott

 

 

Phyllis Scott

 

 

President

 

 

4

--------------------------------------------------------------------------------
